Citation Nr: 0736890	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to an effective date earlier than February 
16, 2005, for the grant of a 30 percent evaluation for PTSD.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in December 2006.  The veteran was scheduled for a hearing on 
August 6, 2007.  He was provided with notice of his hearing 
date in July 2007.  The veteran failed to report for his 
hearing.

The veteran submitted a motion to reschedule his hearing in 
September 2007.  The veteran provided information as to a 
conflict with the hearing scheduled for August 6th.  He said 
he had provided the RO with several alternative dates.  He 
asked that his hearing be rescheduled.

The Board hereby grants the veteran's motion for a new 
hearing on the basis of good cause.  See 38 C.F.R. 
§ 20.704(d) (2007).  

Additionally, the Board notes that in January 2006, the 
veteran filed a timely notice of disagreement (NOD) with 
regard to a January 2006 rating decision which increased his 
disability evaluation for his service-connected PTSD to 30 
percent.  The veteran disagreed with the effective date 
assigned for the increase.  

As no statement of the case (SOC) has been issued, the claim 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action by the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The remanding of the earlier effective date issue must not be 
read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105; Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return this 
issue to the Board only if the veteran perfects an appeal in 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to an effective date earlier 
than February 16, 2005, for the veteran's 
30 percent evaluation for his PTSD.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  

2.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He should be given an opportunity 
to prepare for the hearing

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


